By stipulation of counsel this cause was submitted for consideration in connection with original proceeding No. 13023, entitled "State of Oklahoma ex rel. George F. Short, Attorney General, v. John Norman, Judge of the District Court of the Twenty-Second Judicial District," in which an opinion has this day been handed down, 86 Okla. 36, 206 P. 522. On the authority of that case the judgment appealed from herein is reversed, and the cause remanded, with directions to vacate the order appointing a receiver, and enjoining the Bank Commissioner from proceeding in said cause.
HARRISON, C. J., PITCHFORD, V. C. J., and JOHNSON, McNEILL, and NICHOLSON, JJ., concur. MILLER, ELTING, and KENNAMER, JJ., dissent. *Page 79